DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply and amendment filed November 23, 2020 has been entered, and Claims 1-7, 9-13, 23-25, 27-30 and 53-56 remain pending, with Claims 24, 27-30 and 53-56 withdrawn from consideration (see below). 
Claims 8, 14-22, 26, and 31-52 were previously canceled. 
Claims 1-7, 9-13, 23 and 25 have been examined. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, 9-13 and 23-25 in the Reply filed on 11/23/2020 is acknowledged.  
Claims 27-30 and 53-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Species Election
Applicant’s election without traverse of Species A4,  Claim 25 in the Reply filed on 11/23/2020 is acknowledged.  
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Drawings
It is noted that Figure 3, last rectangle at the bottom, includes a vertical line that appears to be an extension of an arrow into the rectangle.  Applicant may wish to correct the figure.  

The drawings are objected to because Fig 6B presents 
elements “620a” and “620b” while ¶0084 of the specification refers to “the first regions 520a and 520b”;
elements “625” and “620” (see upper middle of figure) which are inconsistent with Fig 6A;
elements “630” and “330” while ¶0084 of the specification refers to “sequence-specific restriction site 530”;
elements “325” and “320” (see upper middle of figure) which are inconsistent with Fig. 3 and the rest of Fig 6B;
elements “525” and “520” (see lower portion of figure) which are inconsistent with Fig. 5 and the rest of Fig 6B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities: ¶0020 is ungrammatical.  
Appropriate explanation and/or correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (f) recites “digesting the plurality of concatemer amplicons to generate a plurality of single-stranded DNA molecules comprising the forward and the reverse complement strand sequences, thereby generating a sequencing library” (emphasis added) which is confusing because the emphasized portion would be understood by the skilled artisan as encompassing embodiments of --single-stranded DNA molecules, each of which comprises both the forward and the reverse complement strand sequences-- where the molecules are members of the “library”.   
This is understanding is inconsistent with the instant disclosure, such as in Fig. 6B and the corresponding portions of the specification (where digestion results in single-stranded molecules comprising the forward strand sequence and single-stranded molecules comprising the reverse complement strand sequence), and with dependent Claim 3, where sequenced library members are ‘grouped’ into “a first set” based on “forward strand sequences” and into “a second set“ based on “reverse complement strand sequences”.  In the case of Claim 3, all members having both “forward” and “reverse complement” strand sequences contradicts that step of “grouping”.   
In light of the foregoing, whether the members of the “sequencing library” featured in Claim 1 comprise one or both of the forward and reverse complement strand sequences is ambiguous, which leaves the metes and bounds of the claim unclear.  This renders Claim 1, as well as dependent Claims 2-7, 9-13, 23 and 25 indefinite. 
In the interest of advancing prosecution (including the examination of Claim 3), and without obviating the need for Applicant to address this rejection, the above quoted portion has been interpreted as encompassing, but not limited to, generating --a plurality of single-stranded DNA molecules comprising individual forward and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4, 13, 23 and 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more.  The steps of “grouping” and “comparing” in parts (h) and (i) of Claims 3, 4, 13, 23 and 25; of “aligning” in part (j) of Claim 4; of “each base is identified” in Claim 13; and of “using the one or more rare variants to [ ] determine a cancer classification ” in Claim 23; where mental processes involving observation, 
These judicial exceptions are not integrated into a practical application because there are no steps beyond the steps in parts (a) through (f) of Claim 1, from which Claims 3, 4, 13, 23 and 25 depend; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps of that Claim are only directed to acts for generating or obtaining the sequence information and data for the steps in Claims 3, 4, 13, 23, and 25.  
And those prior steps in Claim 1 are the routine methodology of preparing and sequencing nucleic acids, to obtain sequence information therefrom, as taught by Travers et al. and Osborne et al. as described below in the prior art based rejections below.    
Accordingly, Claims 3, 4, 13, 23, and 25 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9, 10, 12, 13, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al. (US 2016/0376647 A1; published 12/29/2016; effectively filed 3/27/2009) in view of Osborne et al. (US 2020/0199584 A1; published 6/25/2020; effectively filed 6/15/2017 based on US Provisional Application 62/520,184, hereafter “the ‘184 application”).
Both documents are directed to use of DNA templates in “rolling circle replication” or “rolling circle amplification” as a common field of endeavor.  
Travers et al. teach a method of determining a consensus sequence of a template nucleic acid segment starting with “a sense and an antisense strand of the template nucleic acid segment in a contiguous nucleic acid molecule” (see e.g. ¶0010), which corresponds to step (a) of Claim 1.  
They further teach “providing a template nucleic acid that comprises a double stranded nucleic acid segment having a first and second end. A first hairpin oligonucleotide connects each strand of the template nucleic acid at the first end, and a second hairpin oligonucleotide connects each strand of the template nucleic acid at the second end” (see e.g. ¶0011), which corresponds to step (b) of Claim 1.
They also teach producing “overhang sequences [that] are the product of A-tailing of the double stranded fragment which appends a series of adenosine nucleotides to the 3’ end of each strand” for annealing and ligation to a “complementary set of thymidines at the 3’ end of each of the hairpin adapters” (see e.g. ¶0107 and Fig. 7), which corresponds to steps (c) and (d) of Claim 1 and to Claim 9.  
And they teach synthesis of “a long, concatamer molecule” using a circular template (formed from ligation of hairpin adapters to both ends of a double stranded fragment) as “a completely contiguous template [ ] with a primer sequence [ ] and a strand displacing polymerase” (see e.g. ¶0096 and Fig. 5), which corresponds to step (e) of Claim 1.  
They do not teach “digesting” of their “long, concatamer molecule” as presented in step (f) of Claim 1. 
Regarding Claims 2 and 10, Travers et al. teach “one can utilize connecting oligonucleotides [i.e. hairpin adapters] in the template constructs that include sequence markers like a barcode, to indicate the origin of a given template sample” (see e.g. ¶¶0102-0104), which corresponds to Claim 10.  They further teach “the linking oligonucleotide [i.e. hairpin adapter] in each discrete nucleic acid sample, comprises a unique, identifiable sequence characteristic” (see ¶0017), which is consistent with a unique identifier barcode. 
Regarding Claims 3 and 13, Travers et al. teach “determining a consensus nucleic acid sequence for a template nucleic acid segment” including “consensus sequence determination [ ] by virtue of the circular nature of the overall template structure, for a completely contiguous template, allowing repeated processing of the same molecule to obtain consensus base calls and/or a consensus sequence. In addition or alternatively, the templates of the invention, by virtue of their inclusion of double stranded segments, provide consensus sequence determination through the sequencing of both the sense and antisense strand of such sequences (in both the partially and completely contiguous configurations). Although described herein primarily as consensus sequence determination, it will be appreciated that the level of consensus determination extends to the individual base level for a given base position within a sequence, which, when placed in sequence 
Regarding Claim 4, Travers et al. teach aligning sequenced fragments to a “K12 MG1665 reference sequence” (see e.g. ¶0148).  
Regarding Claim 12, Travers et al. teach their linking oligonucleotides (i.e. hairpin adapters) as providing “the primer and polymerase binding site in a required single stranded conformation” (see e.g. ¶0069).  It is noted that the recitation of “for use in cluster generation and/or sequencing” is an intended use of the ‘one of more sequences’ (see claim interpretation in the rejection of Claim 12 under 35 U.S.C. 112(b) above).  
Regarding “digesting” in Claim 1, step (f), Osborne et al. teach rolling circle amplification and that “a hairpin adaptor can be ligated to both termini of a double-stranded DNA molecule” and that “[t]he molecule can then be amplified by hybridising a primer to one, or both, of the hairpin sequences. After amplification, the concatemer RCA product can be digested back to unit length. This digestion can be performed in many different ways.  In one example, we can use a restriction endonuclease [ ]. In another example, we can anneal an oligonucleotide to adaptor sequences in the concatemer products. [ ] Other modifications/restriction enzyme combinations can be used” (see pg 25, line 25, to pg 26, line 5, of the ‘184 application).  
Regarding Claim 2, Osborne et al. teach use of a “barcode sequence” or “molecular barcode” (see e.g. pg 12, line 32, to pg 13, line 25, of the ‘184 application).  They also teach ““sample identifier sequence” or “sample index” (see e.g. pg 14, line 29, to pg 15, line 2), which corresponds to Claim 10. 
Regarding Claim 6, Osborne et al. teach use of nucleic acid samples of “cfDNA”, i.e. cell-free DNA, (see e.g. pg 20, lines 23-24; and pg 22, lines 24-25 of the ‘184 application)
Regarding Claim 7, Osborne et al. teach the sample of fragmented human genomic DNA “may be obtained from a cancer patient” (see e.g. pg 22, lines 9-10 of the ‘184 application). 
Regarding Claims 23 and 25, Osborne et al. teach detecting an oncogenic mutation which may be associated with “breast cancer, melanoma, renal cancer, endometrial cancer, ovarian cancer, pancreatic cancer, leukemia, colorectal cancer, prostate cancer, mesothelioma, glioma, medullobastoma, polycythemia, lymphoma, sarcoma or multiple myeloma” (see e.g. pg 30, lines 3-30, of the ‘184 application).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Travers et al. to include i) use of a digestion into a “unit length”, ii) use of a molecular barcode, iii) cell-free DNA from a cancer patient as the double stranded DNA sample, and iv) detection of mutations to determine cancer type, all as taught by Osborne et al., with the reasonable expectation of successfully expanding and improving the method to have additional advantages and applications, such as identification of individual double stranded molecules with a molecular barcode and classification of cancer in a patient, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Osborne et al.) to expand and improve the similar method (of Travers et al.) in the same way.  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al. and Osborne et al. as applied to claims 1-4, 6, 7, 9, 10, 12, 13, 23, and 25 above, and further in view of Metzker et al. (US 2017/0067097 A1; published 3/9/2017; effectively filed 4/11/2015). 
All three documents are directed to use of DNA templates in “rolling circle replication” or “rolling circle amplification” as a common field of endeavor.  
The teachings of Travers et al. and Osborne et al. have been described above.  
They do not teach the use of a topoisomerase enzyme, as presented in Claim 5, nor an adapter with a universal priming site, as presented in Claim 11, in their methods. 
Metzker et al. teach use of “rolling circle replication or rolling circle amplification” with “strand-displacing polymerases” with accessory proteins that “can further enhance the displacement of a downstream nucleic acid strand” where “[s]trand-displacing accessory proteins [ ] include, for example and without limitation, helicases, single-stranded binding proteins, topoisomerases” (see e.g. ¶0093).  
Metzker et al. further teach “adapter sequences containing universal priming sites” that are ligated to DNA fragment ends and which can overcome the need for specific primer sequences (see e.g. ¶¶0006 and 0010).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Travers et al. and Osborne et al. as described above to further include i) use of a topoisomerase enzyme as a helpful accessory protein and ii) use of a universal priming site in the hairpin adapters, both as taught by Metzker et al., with the 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Metzker et al.) to expand and improve the similar method (of Travers et al. and Osborne et al.) in the same way.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hutchinson et al. teach digestion of the amplification product of rolling circle amplification to unit length copies of the DNA template (see e.g. col 6, lines 48-55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635